Case: 4:15-cr-00404-HEA-NAB Doc. #: 2184 Filed: 04/09/19 Page: 1 of 2 PageID #:
                                    10275


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
          Plaintiff,                           )
                                               )
     v.                                        )       No. S5-4:15CR 404 HEA
                                               )
MICHAEL GRADY, and                             )
OSCAR DILLON, III,                             )
                                               )
                  Defendants.                  )

   THE GOVERNMENT’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
              DEFENDANTS’ BRIEF IN SUPPORT OF THEIR
                 MOTIONS TO DISMISS INDICTMENT


       Comes now the United States of America by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri and Michael A. Reilly, Assistant United

States Attorney for the Eastern District of Missouri, and respectfully requests that the Court extend

the time for the Government to respond to Defendants’ Brief in Support of Their Motions to

Dismiss Indictment [Doc. # 2167, “Defendant’s Brief”]. In support of this motion, the Government

states the following:

       1. Counsel for the defendants were initially given until March 21, 2019, to file their post

            hearing brief, giving them approximately 30 days following the filing of transcripts in

            this matter [Docs. # 2064, 2078, 2079].

       2. On March 20, 2019, counsel for the defendants requested an additional seven to ten

            days to file their brief, and received a filing deadline of April 2, 2019 [Docs. # 2146,

            2147].

       3. On April 3, 2019, counsel filed their brief of 33 pages, which raises evolving claims



                                                   1
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2184 Filed: 04/09/19 Page: 2 of 2 PageID #:
                                    10276


           and arguments [Doc. # 2167]. Counsel had approximately six weeks from the filing of

           the transcript to prepare their extensive Brief.

       4. Based upon the length of the brief, the breadth of the record, and the evolving nature

           of the arguments, the United States requests an extension to April 24, 2019, to respond

           to Defendants’ Brief.

       WHEREFORE, the United States requests that this Court grant its Motion for Extension

of Time to April 24, 2019, for the reasons stated herein.

                                              Respectfully Submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              s/ Michael A. Reilly
                                              MICHAEL. A. REILLY, 43908MO
                                              Assistant United States Attorney
                                              111 South 10th Street, 20th Floor
                                              St. Louis, MO 63102
                                              (314) 539-2200




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, the foregoing was filed electronically with the Clerk
of the Court, and that an electronic copy of the pleading and attachment will be served upon all
counsel of record.

                                              s/ Michael A. Reilly
                                              MICHAEL A. REILLY, #43908MO
                                              Assistant United States Attorney




                                                 2
